McCay, Judge.
1. It is true that title ivas shown in the Central Female College, and that being an incorporated company, that demise in the declaration was sustained by the evidence. But the plaintiff had also shown a title out of the Central Female College, and it had, in fact, no right to the premises according to the evidence. Its grantee, it is true, had a right, under the usual practice in such actions, to sue and recover in its name. But who is its grantee? Plainly the trustees of the church. At last, therefore, authority from the trustees is necessary not only to sue in their name, but to use the name of their grantor for their benefit. As the case stood this was evidently done in this case without their authority.
2. Nor can we see anything in the motion made to reinstate. The true state of the case was distinctly brought to the minds of the plaintiff, or of the gentleman wdio is pressing this matter, in the motion to continue at the previous term, and he should have come to the trial term prepared to meet the defense then announced. The country, independently of the rights of the defendant, cannot spare its time to rehear eases, unless the party complaining is about to be hurt, without neglect or laches on his part. Surely that cannot be said here. Not only at the hearing, but at the previous term, the position *489and intention of the defendant was distinctly announced, and the complaining party and his counsel ought to have met the case as it was presented. The deafness of the defendant is not a good excuse. He ought not to have trusted to his .hearing, knowing his infirmity, but told his counsel of his case as he claims it. Nor are we sure that, .situated as he is towards the church, he would have a right to use the name of the other trustees without authority from them, even if while he was a member he was a trustee.
Judgment affirmed.